Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 11, 2021. Claims 1 and 3-20 are currently pending. Claims 8-10 and 16-17 and 19 were withdrawn during an earlier restriction requirement. 

Drawings
In view of the response filed on 10/11/2021 removing reference numeral 304 from the specification the objections made against the drawings in the office action of 1/25/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7,11-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324871 to Dubois et al. (Dubois) in view of US 2017/0281031 to Houben et al. (Houben) (all previously cited). 
In reference to at least claims 1 and 12
Dubois teaches a system and method for computing activation maps which discloses a mapping system (e.g. mapping system 10, Fig. 1), comprising: a catheter (e.g. mapping catheter, para. [0024],[0033]) including multiple, spatially distributed electrodes configured to measure electrical signals of a heart (e.g. mapping catheter contains multiple electrodes, para. [0024], [0034]) a system configured to determine a position of the electrodes in the heart at 
In reference to at least claims 3 and 13
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit creates a linear system of equations for the vertices of the mesh (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079]).
In reference to at least claims 4 and 14
Dubois discloses wherein to create a linear system of equations for the vertices of the mesh, the processing unit determines equations for neighboring vertices of the mesh, which relate activation times of neighboring vertices to each other (e.g. ‘871, local activation vector based on relative timing among electrical signals corresponding to neighboring points and used to calculate the activation time, abstract, para. [0020], [0020], [0042], [0055]-[0056], [0060]-[0064]).
In reference to at least claims 5 and 15
Dubois discloses wherein to create the linear system of equations for the vertices of the mesh, the processing unit combines the equations for neighboring vertices of the mesh to create the linear system of equations (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079]). 
In reference to at least claim 6
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit solves the linear system of equations using an overdetermined matrix of the linear system of equations (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079], directional activation algorithm, para. [0020], [0036]-[0037]).
In reference to at least claim 7
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit solves the linear system of equations iteratively by finding activation times of each of the neighboring vertices of a vertex using corresponding equations for the vertices from the linear system of equations (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079], directional activation algorithm, para. [0020], [0036]-[0037]), wherein at each of the iterations, the processing unit calculates the activation times of one neighboring layer of vertices of the vertex (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079], directional activation algorithm, para. [0020], [0036]-[0037]).
In reference to at least claim 11

In reference to at least claim 18
Dubois teaches a system and method for computing activation maps which discloses a method of mapping electrical activity in a heart, comprising: measuring electrical signals of the heart via a catheter including multiple, spatially distributed electrodes (e.g. mapping catheter contains multiple electrodes, para. [0024], [0034]); determining a position of the electrodes at multiple, different catheter positions in the heart (e.g. mapping system 10, Fig. 1, moved around a desired anatomical region, para. [0033]); measuring the electrical signals at each position of the multiple, different catheter positions (e.g. electrical maps built in a point-by point manner, para. [0033], computer activation time data based on the electroanatomic data, para. [0035-[0037]]); determining, via a processing unit, activation vectors based on the measured electrical signals (e.g. local activation vector based on relative timing among electrical signals corresponding to neighboring points and used to calculate the activation time, abstract, para. [0020], [0020], [0042], [0055]-[0056], [0060]-[0064]); interpolating the activation vectors to vertices of a mesh provided by the processing unit as a geometry of the heart (e.g. local activation vector based on relative timing among electrical signals corresponding to neighboring points and used to calculate the activation time, abstract, para. [0020], [0020], [0042], [0055]-[0056], [0060]-[0064]); creating, via the processing unit, a linear system of equations for the vertices of the mesh (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079]) by: determining equations that relate activation times of neighboring vertices of the mesh to each other (e.g. ‘871, local activation vector based on relative timing among electrical signals corresponding to neighboring points and used to calculate the activation time, abstract, para. [0020], [0020], [0042], [0055]-[0056], [0060]-[0064]); and combining the equations for neighboring vertices of the mesh to create the linear system of equations (e.g. 
In reference to at least claim 20
Dubois discloses displaying the velocity vectors and at least some of the activation times on a map of the heart to visualize the velocity vectors and the at least some of the activation times on an endocardial surface of the heart. (e.g. ‘871, output 32 activation map, Fig. 1, para. [0027], [0081]).

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. Applicant argues that Dubois does not teach wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit interpolates the velocity vectors of each position of the multiple, different catheter positions to the vertices of the mesh, the examiner respectfully disagrees. Dubois discloses systems and methods for computing activation maps which discloses a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that reciting that each vertex of the mesh has an associated velocity vector based on the interpolation would assist in differentiating over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0035576 to O’Grady which teaches a system and method for mapping gastro-intestinal electrical activity which utilizes interpolation. US 2017/0055864 to Han et al. which teaches methods and system for identifying and mapping cardiac activation wavefronts which discloses interpolating conduction velocity data to assign a conduction velocity vector to an associated node. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792